—Judgment, Supreme Court, New York County (George Daniels, J.), rendered March 23, 1999, convicting defendant, after a jury trial, of robbery in the first degree, criminal possession of a weapon in the third degree (two counts), and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to an aggregate term of 15 years, unanimously affirmed.
The court properly permitted the People to introduce uncharged crimes evidence on the issue of identity because of the unique modus operandi common to the charged and uncharged crimes, featuring close geographic links as well as the perpetrator’s pattern of requesting that the taxi driver-victims stop to permit him to buy marijuana, which defendant invariably referred to as “weed” (see, People v Beam, 57 NY2d 241, 251-253). The probative value of this evidence outweighed any prejudice to defendant, which was minimized by the court’s limiting instructions.
We have considered and rejected the claims contained in defendant’s pro se supplemental brief. Concur—Andrias, J.P., Sullivan, Wallach, Rubin and Gonzalez, JJ.